Citation Nr: 1413971	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for premature ovarian failure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and Husband 


ATTORNEY FOR THE BOARD

Martin, Ashley


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia. 

The Veteran appeared at a December 2013 Board videoconference hearing.  A transcript is of record.

In her May 2010 notice of disagreement (NOD), the Veteran contested entitlement to a higher evaluation for left and right knee conditions, and service connection for a back condition and premature ovarian failure.  Although the RO included those issues in the February 2011 statement of the case (SOC), the Veteran limited her appeal to service connection for premature ovarian failure.  See 38 C.F.R. § 20.202 (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for premature ovarian failure.  At a December 2013 hearing before the undersigned, the Veteran testified that she was diagnosed with premature ovarian failure during active service at age 39.  She attributed her diagnosis to stressful conditions of military service.  To resolve her premature menopause symptoms, the Veteran stated that she underwent surgery to remove her ovaries in 1989.  The Veteran's representative argued that because her ovaries were removed during service, special compensation should be granted for the loss of a creative organ. 

However, service treatment records do not show that the Veteran underwent an oophorectomy, or any type of surgery to remove her ovaries during service.  Instead, the records show that the Veteran was diagnosed with premature ovarian failure in 1988 while stationed in Turkey.  The records also reflect that she underwent tubal ligation in December 1979.  However, the usual expected results of a elective surgery such as tubal ligation may not be a basis for compensation.  See 38 C.F.R. § 3.306(b)(1) (compensation not payable for usual effects of ameliorative procedures performed in service).  Post service August 2005 VA treatment records further reveal that the Veteran has undergone menopause.  Natural menopause is not a disability for rating purposes.  See 38 C.F.R. § 4.116, Note 1 (2005).  

Therefore, in order to be entitled to service connection, the Veteran must have a current disability that is due or related to the premature ovarian failure noted in service; having a disorder that results from the natural progression of age is not sufficient.  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim in December 2009.  After review of the record, it is unclear whether the Veteran has such a disability.  Thus, a new examination is necessary to determine whether the Veteran has a current disability attributable to her in-service premature ovarian failure.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated her for gynecological problems, to include any surgery which has been performed either during or after service and any VA treatment records compiled since August 2005.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  

2. Schedule the Veteran for an appropriate gynecological examination.  The claims file and any pertinent records must be made available to the examiner for review.  The examiner should conduct a thorough examination and provide an opinion as to whether the Veteran has a current disability that is due or related to the premature ovarian failure noted in service.  The examiner should discuss whether she has any additional disability which would not normally be expected for a person of her age.  The examiner should also specifically address whether the Veteran's ovaries have been surgically removed. 

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


